DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2009/0002575) in view of Shibahara et al. (US 2017/0357112), both provided in IDS.
Yamada et al. disclose (at least in Figs. 1-2 and 4-7):

    PNG
    media_image1.png
    308
    500
    media_image1.png
    Greyscale

Claim 1:	A vehicle mirror capable of displaying an image, the vehicle mirror comprising: 
an image display section 16 configured to display an image with first polarized light
a mirror section 10 disposed on an image output side of the image display section
wherein, in order from a side of the image display section, the mirror section includes a first polarizer 10c configured to transmit at least one of the first polarized light and second polarized light and reflect the other light (par. [0047]), a polarization controller 10b configured to control a polarization state of light, and a second polarizer 10a configured to transmit the first polarized light and absorb the second polarized light, wherein the polarization controller 10b includes a liquid crystal layer 10h
	Yamada et al. do not explicitly disclose a first electrode that is set on a first polarizer side of the liquid crystal layer, and a second electrode that is set on a second polarizer 
	Shibahara et al. disclose (Fig. 1A) a polarization controller 22 includes a liquid crystal layer 22C, a first electrode 22B that is set on a first polarizer side of the liquid crystal layer, and a second electrode 22A that is set on a second polarizer side of the liquid crystal layer, and wherein at least one of the first electrode and the second electrode is formed with a plurality of area electrodes (par. [0087]).

    PNG
    media_image2.png
    522
    537
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first electrode that is set on a first polarizer side of the liquid crystal layer, and a second electrode that is set on a second 
Claims 2-5:
	Yamada et al. do not explicitly disclose (1) wherein the one of the first electrode and the second electrode that is not formed with the area electrodes is formed with one common electrode; (2) wherein the one of the first electrode and the second electrode that is not formed with the area electrodes is formed with a plurality of common electrodes; (3) wherein control for changing a voltage is performed for both of the common electrode and the area electrodes; and (4) wherein a fixed voltage is set for the common electrode, and control for separately changing voltages for the area electrodes is performed.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain (1) to (4). The rationale would have been to use a known method or technique to achieve predictable results, such as to have a predetermined electric field applicable to the liquid crystal layer. 
Claim 6: 
	Yamada et al. disclose wherein the image display section 16 is a liquid crystal display device (Fig. 2; par. [0033]).

	Yamada et al. do not explicitly disclose wherein the first polarized light is P-polarized light, and wherein the second polarized light is S-polarized light.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first polarized light as P-polarized light, and the second polarized light as S-polarized light. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been obvious to have the polarized light set in a certain way to get it transmitted or reflected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- February 26, 2022